Citation Nr: 0637667	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for scar 
residuals of a left wrist shell fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to April 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In August 2005, 
the Board, in pertinent part, remanded the present claim for 
additional development.  


FINDING OF FACT

Throughout the appeal period, the veteran's left wrist scar 
has been shown to be superficial and at times tender; it is 
not deep, does not limit motion or function, and does not 
involve widely separated areas.


CONCLUSION OF LAW

A rating in excess of 10 percent for scar residuals of a left 
wrist shell fragment wound (sfw) is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes (Codes) 7801, 7803, 7804, 7805 
(prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A February 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The August 2002 rating decision and a 
September 2003 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.   A July 2006 
supplemental SOC (SSOC) provided notice regarding criteria 
for effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), although such notice 
would only be relevant if the benefit sought were being 
granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after complete notice was given.  The claim was thereafter 
readjudicated.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA 
treatment records.  He has not identified any additional 
evidence pertinent to the claim.  The veteran was provided 
with VA examinations in June 1999 and March 2006.  Thus, 
there are no other records to be obtained, and VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service connection for scar, residuals of shrapnel wound, 
left wrist, was granted in an August 2002 rating decision.  
An initial 10 percent rating was assigned from April 1999 
(the date of claim).  The veteran disagreed with that rating. 

On a VA scars examination in June 1999, the veteran reported 
that his wrist scar was tender, and that his hands became 
stiff in cold weather.  On examination, there was a one by 
0.3 centimeter hypopigmented indurated scar of the left 
wrist.  The scar was painful to the touch, but did not 
interfere with the range of motion of the wrist.   

On an August 1999 VA examination, the veteran reported 
numbness and tingling in the second digit of the left hand, 
as well in several digits of the right hand.  He reported 
decreased grip strength.  The examiner diagnosed bilateral 
carpal tunnel syndrome, based on electromyograph (EMG) 
findings.  Service connection for carpal tunnel syndrome, 
left wrist, was granted in October 2003, with a 10 percent 
evaluation assigned from January 2003; that evaluation is not 
currently before the Board. 

The most recent VA scars examination was in March 2006.  The 
examiner noted a 0.3 by 0.9 centimeter scar over the left 
radial styloid.  The scar was elevated but was not tender to 
palpation.  The scar was darker than normal, and indurated.  
There was no underlying tissue loss, inflammation, or edema, 
and no limitation of motion or functional loss associated 
with the scar.  


III.  Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002, and now includes new criteria for rating 
scars (Codes 7800-7804).

Diagnostic Code 7800 does not apply in the instant case 
because the scar is not on the head, face, or neck.  Prior to 
August 30, 2002, Code 7803 provided a 10 percent rating for 
scars that were superficial, poorly nourished with repeated 
ulceration.  Code 7804 provided a 10 percent rating for scars 
that were superficial, tender and painful on objective 
demonstration.  Code 7805 provided that other scars were to 
be rated based on limitation of function of affected part.  
38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Higher ratings are afforded for deep or motion limiting scars 
with greater areas of involvement.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118 (effective August 30,  
2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1) provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.

Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  Id.

Code 7805 remained essentially unchanged, and provides that 
other scars will be rated based on function limitation of the  
affected part.  Id.

IV.  Analysis

The veteran's left wrist scar has been rated 10 percent since 
April 1999.  Higher ratings are available for scars that are 
deep, or limit motion or function.  However, the veteran's 
left wrist scar has never been described as such.  The March 
2006 VA examination noted that the scar was not associated 
with underlying tissue loss; thus, it is superficial.  
Furthermore, it is not shown that the scar limits range of 
motion or any other function of the wrist.  

In written argument received in October 2006, the veteran's 
representative asserts that the March 2006 VA examination is 
deficient in that no X-rays or neurologic examination were 
obtained, and the examiner did not differentiate between 
findings that may be associated with the veteran's separately 
rated carpal tunnel syndrome.  In that regard it is 
noteworthy that matter of the rating for left carpal tunnel 
is not before the Board.  Furthermore, as the scar has been 
found to be superficial, there would be no basis for 
diagnostic studies (X-rays) for underlying orthopedic 
pathology.  None is suggested by the record; the veteran's 
representative is a layperson, and therefore lacks the 
competence to suggest that a superficial scar injury would 
have underlying orthopedic pathology.  In light of the 
largely negative examination findings which specifically 
noted no range of motion or functional loss associated with 
the scar, the Board finds that the examination was responsive 
to the remand request, and there is no indication that any 
further information is required to evaluate the veteran's 
claim.

Based on the evidence of record, a rating in excess of 10 
percent is not warranted for the left wrist sfw residual scar 
at any time since April 1999.  The preponderance of the 
evidence is against this claim; hence, it must be denied.


ORDER

A rating in excess of 10 percent for scar residuals of a left 
wrist sfw is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


